Citation Nr: 1230271	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for PTSD.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, are as stated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below in greater detail, the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's service personnel records and service treatment records were destroyed in a catastrophic July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), and cannot be reconstructed.

2.  The Veteran's DD Form 214 shows that he had 1 year, 1 month, and 1 day of overseas service.

3.  The Joint Services Records Research Center (JSRRC) has informed VA that there are no unit records available for the Veteran's active service units during his period of active service in Korea; however, JSRRC also notified VA that research of the available historical records shows that the Veteran's unit was located in Pusan, Korea, in 1957.

4.  The Veteran has reported consistently that his in-service stressor is related to his fear of hostile military or terrorist activity in that he discharged his weapon at a Korean national, who may have been an enemy soldier or a thief attempting to steal items from the Veteran's U.S. Army base, while on guard duty in Korea in 1957.

5.  Resolving all reasonable doubt in the Veteran's favor, the competent evidence shows that the Veteran's PTSD is related to active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's service connection claim for PTSD, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred PTSD during active service.  He specifically contends that he discharged his weapon at a Korean national, who may have been an enemy soldier or a thief attempting to steal items from the Veteran's U.S. Army base, while on guard duty in Korea in 1957.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's service connection claim for PTSD.  The Veteran contends that he incurred PTSD during active service in Korea.  He specifically contends that his PTSD was caused by an in-service stressor where he discharged his weapon at a Korean national, who may have been an enemy soldier or a thief attempting to steal items from his U.S. Army base, while on guard duty in Korea in 1957.  The Board observes initially that VA has encountered unusual difficulties in this case in attempting to corroborate the Veteran's in-service stressor and/or to determine whether and when he served in Korea.  The Veteran's DD Form 214 shows only that he had 1 year, 1 month, and 1 day of overseas service and his military occupational specialty (MOS) was personnel specialist.  Unfortunately, as noted above, the NPRC notified VA in July and November 2007 that both the Veteran's service treatment records and his service personnel records were destroyed in a catastrophic July 1973 fire and cannot be reconstructed.  The Veteran has submitted copies of certain service personnel records which show he was assigned to B Company, 43rd Engineer Battalion (Construction), 8th Army, in March 1957.  Additional service personnel records provided by the Veteran show that he also served with the 31st Infantry Regiment, 7th Infantry Division, 8th Army.  As also noted above, unit records from these active service units could not be located following a search by the JSRRC.  The JSRRC notified VA in April 2011 that research of the available historical records showed that B Company, 43rd Engineer Battalion, was located in Pusan, Korea, from June to August 1957.  The JSRRC subsequently notified VA in May 2011 that, although unit records for the 31st Infantry Regiment also were not available for review, research of the available historical records showed that there was a rash of serious thefts from U.S. Army units by Korean nationals throughout 1957.  The Board observes that the Veteran has reported consistently to his post-service treating physicians and in statements submitted to the RO that his in-service stressor occurred when he discharged his weapon at a Korean national, who was either an enemy soldier or a thief attempting to steal items from his U.S. Army base, while on guard duty in Korea in 1957.  Given the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had active service in Korea.  The Board also finds that the Veteran's statements regarding his alleged in-service stressor are credible because they are consistent with the facts and circumstances of his active service in Korea.

The competent post-service evidence also supports granting the Veteran's service connection claim for PTSD on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  This evidence shows that the Veteran has been diagnosed as having PTSD based on a credible in-service stressor.  For example, on private psychological evaluation by Dr. W.J.A. in June 2007, the Veteran's complaints included chronic symptoms consistent with PTSD.  The Veteran stated that he had an excellent relationship with his sons "although his relationship with his daughters was somewhat estranged."  He was married to his second wife as his first wife had died in 1991.  He denied any history of problems prior to his entry on to active service.  He stated that, while on guard duty in Korea in 1957, he was forced to fire his weapon at thieves attempting to steal from his U.S. Army base.  He reported feeling physically threatened by the thieves.  The Veteran stated that his current PTSD symptoms included "experiencing intrusive thoughts related to his period of military service in Korea," night sweats, "cognitive and physiological responses to trauma cues," "considerable efforts to avoid thoughts, feelings, conversations, and people associated with his period of military service," anhedonia, sleep and concentration difficulties, hypervigilance, and periods of psychomotor agitation.  Mental status examination of the Veteran showed "quite normal" impulse control, normal speech, circumstantial thoughts, thought content within normal limits, no suicidal or homicidal ideation or perceptual abnormalities, full orientation, attention and concentration "below normal limits," impaired immediate memory, and judgment and insight within normal limits.  Dr. W.J.A. stated that the Veteran had chronic symptoms consistent with PTSD.  She also stated that the Veteran's PTSD symptoms were related to active service because "[t]he time frame and content of those symptoms is markedly consistent with [the Veteran's] period of military service."  The diagnoses included PTSD.

On private psychological evaluation with Dr. W.J.A. in August 2011, this clinician provided the Veteran's reported in-service history.  The Veteran again reported that in-service stressor was discharging his weapon at a thief who was attempting to steal from his U.S. Army base while on guard duty in Korea.  In addition to the PTSD symptoms reported in June 2007, the Veteran also reported experiencing flashbacks related to his alleged in-service stressor, dreams which awakened him from sleep, "troubles with irritability and angry outbursts," and an exaggerated startle response.  He reported further "an ongoing pattern of social isolation."  Mental status examination of the Veteran showed impulse control "somewhat below normal, as evidenced by his descriptions of irritability and angry verbal outbursts," normal speech, circumstantial thoughts, thought content within normal limits, no suicidal or homicidal ideation or perceptual abnormalities, full orientation, attention and concentration "below normal limits," impaired immediate memory, and judgment and insight within normal limits.  Dr. W.J.A. stated that the Veteran's social isolation "appears to have intensified" since June 2007.  She concluded that it was as likely as not that the Veteran's PTSD was related to active service.  The diagnoses included PTSD.

On VA examination later in August 2011, the Veteran's complaints included feeling depressed, sad "with crying spells," irritable, problems falling and remaining asleep "regularly," low motivation, concentration and memory problems, and episodic depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his first wife had died in 1991 after 31 years of marriage and he had a poor relationship with his daughters.  He was married to his second wife and had a "decent marriage."  The Veteran also stated that, although he used to go to the Moose Lodge and VFW, he had stopped these social activities in the previous year.  He also had stopped fishing and hunting 3 years earlier after being active in both sports previously.  The Veteran identified his in-service stressor as shooting at a Korean national while on guard duty during active service in Korea.  Mental status examination of the Veteran showed he was clean and casually dressed, fatigued and tense psychomotor activity, clear and coherent speech, a short attention span, full orientation, blocking thought process, preoccupation with 1 or 2 topics, no delusions or hallucinations, reported sleep impairment, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, good impulse control, an ability to maintain minimum personal hygiene, and impaired memory.  The VA examiner stated that the Veteran met the DSM-IV stressor criterion based on his "[e]xposure to traumatic situations in Korea."  This examiner opined that the Veteran's PTSD was at least as likely as not related to active service based on the Veteran's fear of hostile military or terrorist activity.  The examiner's rationale was that the Veteran reported that "he shot a man" during active service and Dr. W.J.A had diagnosed him as having PTSD.  The VA examiner also explained that psychological testing performed on the Veteran "confirms his diagnosis" of PTSD and the Veteran's in-service "[e]xperiences are capable of producing PTSD."  The diagnoses included chronic PTSD.

The Board has found that the Veteran had active service in Korea.  He has reported consistently that his in-service stressor was related to his active service in Korea in 1957 when he shot at a Korean national who may have been a thief attempting to steal items from his U.S. Army base or an enemy soldier.  A review of historical records confirms that the Veteran's unit was in Korea and was plagued by thefts from Korean nationals throughout 1957.  The Board also has found that the Veteran's statements concerning his alleged in-service stressor to be credible because they are consistent with the facts and circumstances of his active service in Korea.  The competent evidence indicates that the Veteran has been diagnosed as having PTSD and he reported his in-service stressor to VA and private examiners who rendered this diagnosis.  The VA examiner specifically concluded in August 2011 that the Veteran's reported in-service stressor met the DSM-IV stressor criterion.  This examiner also opined that the Veteran's reported in-service experiences were "capable of producing PTSD."  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the relaxed evidentiary standards for PTSD claims found in the revised 38 C.F.R. § 3.304(f), the Board finds that the evidence supports granting service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, can be adjudicated.

The Veteran essentially contends that his current acquired psychiatric disability other than PTSD, to include depressive disorder, is related to active service.  A review of the competent evidence of record shows a current diagnosis of depressive disorder, not otherwise specified (as seen on VA examination in August 2011).  It is not clear from a review of these records whether the Veteran's current acquired psychiatric disability other than PTSD, to include depressive disorder, is related to active service, however.  For example, although the August 2011 VA examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, she did not provide an opinion as to whether this disability was related to active service.  Given the foregoing, the Board finds that, on remand, the August 2011 VA examination should be returned to the VA examiner who conducted it for an addendum in which she provides an opinion as to whether the Veteran's depressive disorder is related to active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the VA Community Based Outpatient Clinic (CBOC) in Viera, Florida, and ask the VA clinician who completed the August 30, 2011, VA PTSD examination to provide an addendum to this examination report.  The Veteran's complete claims file and a copy of this remand should be provided to this VA clinician for review.  Based on a review of the claims file, this VA clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depressive disorder is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

2.  If, and only, if the VA examiner who conducted the Veteran's VA PTSD examination on August 30, 2011, is unavailable, then schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include depressive disorder, currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disability other than PTSD, to include depressive disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


